Citation Nr: 1734140	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-06 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for tinea versicolor, tinea pedis, and tinea cruris, prior to January 15, 2013. 

2. Entitlement to an increased rating in excess of 30 percent for tinea versicolor, tinea pedis, and tinea cruris, from January 15, 2013.

3. Entitlement to a compensable rating for residuals, fracture of 5th metacarpal, right hand.

4. Entitlement to an increased rating in excess of 10 percent for ischemic heart disease. 

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for depression.

7. Entitlement to service connection for a back disorder.

REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-at-law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from November 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA).  Jurisdiction is now appropriately with the Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled to appear at a June 2017 videoconference hearing.  In a June 2017 statement, the Veteran's representative notified VA that the Veteran wished to cancel his hearing.  

The issue of entitlement to service for chronic chest pain secondary to service-connected ischemic heart disease has been raised by the record in a March 2016 compensation claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased rating for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period prior to January 15, 2013, the Veteran's service-connected tinea versicolor, tinea pedis, and tinea cruris did not affect at least 20 percent of the entire body or 20 percent of exposed areas; and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period.

2. For the period from January 15, 2013, the Veteran's service-connected tinea versicolor, tinea pedis, and tinea cruris did not affect more than 40 percent of the entire body or more than 40 percent of exposed areas; and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

3. There is no evidence of ankylosis or amputation of the Veteran's service connected right little finger.

4. In a June 2017 statement, the Veteran's representative indicated the Veteran's desire to withdraw his appeal seeking entitlement to service connection for PTSD.  The Board received such request prior to the promulgation of a decision.

5. In a June 2017 statement, the Veteran's representative indicated the Veteran's desire to withdraw his appeal seeking entitlement to service connection for depression.  The Board received such request prior to the promulgation of a decision.

6. In a June 2017 statement, the Veteran's representative indicated the Veteran's desire to withdraw his appeal seeking entitlement to service connection for a back disorder.  The Board received such request prior to the promulgation of a decision.




	
CONCLUSIONS OF LAW

1. For the period prior to January 15, 2013, the criteria for an increased rating in excess of 10 percent for tinea versicolor, tinea pedis, and tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 7813-7806 (2016).

2. For the period from January 15, 2013, the criteria for an increased rating in excess of 30 percent for tinea versicolor, tinea pedis, and tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 7813-7806 (2016).

3. The criteria for a compensable evaluation for the service-connected residual disability from an in-service fracture of the right fifth metacarpal joint have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2016).

4. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Service Connection Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his representative clearly expressed intent to withdraw the Veteran's appeals as to the issues of service connection for PTSD, depression, and a back disorder in a June 2017 statement.  Consequently, the Board finds that the Veteran has withdrawn his appeals with respect to these issues. Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2009 letter and additional letters during the appeal process.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Increased Evaluation Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

 In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Tinea Versicolor, Tinea Pedis, and Tinea Cruris

The Veteran is in receipt of a 10 percent evaluation for tinea versicolor, tinea pedis, and tinea cruris for the period prior to January 15, 2013, and a 30 percent evaluation thereafter under Diagnostic Code 7813-7806.  The Veteran filed his increased rating claim on June 30, 2009.

Diagnostic Code 7813, dermatophytosis (including tinea pedis and tinea cruris), instructs the evaluator to rate in accordance with the predominant disability.  In this case it is dermatitis, rated under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806, 7813.

Under Diagnostic Code 7806, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period. 

Eczema or dermatitis can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

At a November 2009 VA examination, there were no facial lesions.  The Veteran was not using systemic therapy or other immunosuppressive drugs.  The Veteran reported that whenever scaling began he treated it.  Torso showed keratosis pilaris but no tinea versicolor and Wood's lamp examination for tinea versicolor was negative.  Significant area of involvement was the scrotum with a patch of 3x4 cm of lichenified skin with central hypopigmentation.  There was evidence of prior crural disease, which is primarily hyperpigmentation, but there was no active process upon examination.  Perianal skin was normal, feet were clear.  There was evidence of a vein striping on the medial aspect of the left lower leg that goes from above the ankle to about 4 inches above the knee.  It was mildly hypertrophic with evidence of hyperpigmentation.  Overall, involvement was "probably 100th of a percent, and that is the area of the anterior scrotum.  The remainder of the examination essentially is within normal limits."

At the Veteran's January 2013 VA examination, the examiner documented that the Veteran's skin conditions do not cause scarring or disfigurement of the head, face or neck.  There was no benign or malignant skin neoplasm.  There were no systemic manifestations due to any skin diseases.  The Veteran had been treated with topical corticosteroids on a constant or near-constant basis.  Physical examination revealed that 20 to 40 percent of the total body area was affected and 0 percent of exposed areas were affected.

VA has reviewed VA and private treatment records for the period on appeal.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for his service-connected skin disorder for either period.  Thus, an increased rating in excess of 10 percent prior to January 15, 2013 is not warranted.  Similarly, an increased rating in excess of 30 percent from January 15, 2013 is not warranted.  The Board finds that the most probative evidence of record regarding the severity of his service-connected skin disorders are the November 2009 and January 2013 VA examination reports and the VA treatment records. 

For the period prior to January 15, 2013, there is no evidence that the Veteran's skin disorder affect an area of 20 percent or greater.  At the November 2009 VA examination, the examiner opined that approximately 1/100th of a percent was affected, limited to the scrotum.  In addition, there is no evidence of any systemic therapy or other immunosuppressive drugs.  The Veteran was using topical medication; however, as decided by the United States Court of Appeals for the Federal Circuit, even if this topical medication was a corticosteroid, it does not necessarily amount to systemic therapy as envisioned by the criteria.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017). Here, the topical medication was directed to be applied only to the small affected areas.  

For the period from January 15, 2013, there is no evidence that the Veteran's skin disorders affect an area greater than 40 percent or that the Veteran is undergoing constant or near-constant systemic therapy or other immunosuppressive drugs.  The January 2013 VA examiner notes that the Veteran has been using topical corticosteroids on a constant or near-constant basis.  However, as noted, this does not amount to systemic therapy as envisioned by the criteria.  Johnson, supra.  The affected areas remained relatively small compared to the body as a whole. Moreover, the examiner in 2013 specifically indicated that the medication was not systemic. 

VA and private treatment records do not document findings inconsistent with the VA examinations.

The Board has considered the Veteran's lay testimony, and he is certainly competent to report the severity of his skin symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his skin disorders, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above. 

Accordingly, the preponderance of the evidence is against assignment of a higher rating during either period for the Veteran's service-connected skin disorders.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent prior to January 15, 2013, and an evaluation in excess of 30 percent thereafter, is not warranted.  



 5th Metacarpal, Right Hand

The Veteran is in receipt of a noncompensable rating for residuals of a fracture of the 5th metacarpal of the right hand, effective July 18, 1969.  The Veteran filed his increased rating claim on June 30, 2009.

The Veteran's residual disability of a right fifth metacarpal joint fracture is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  A maximum zero percent rating is assigned under Diagnostic Code 5230 for any limitation of motion of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

The Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  A maximum zero percent rating is also assigned under Diagnostic Code 5227 for favorable or unfavorable ankylosis of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.  

A compensable rating for a fifth finger disability requires amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  Under Diagnostic Code 5156, amputation of the little finger, a 10 percent evaluation is warranted for amputation of the little finger on the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5156, at Note. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis. 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202   (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban (citing Brady v. Brown, 4 Vet. App. 203 (1993)). 

At a July 2009 VA examination, the Veteran reported daily pain of 9/10.  He denied flare-ups.  He used pain medications when pain was severe.  Daily activities are affected by grip strength.  He experiences pain while working as a truck driver, but is still able to do it.  Physical examination revealed loss of prominence of the knuckle of the 5th metacarpophalangeal joint.  Range of motion of the small finger at the DIP was 0 degrees of extension and 80 degrees of flexion.  Joint motion of the 5th PIP is 15 degrees extension to 100 degrees flexion.  He did lack 15 degrees of full active extension but retain full passive motion.  At the 5th metacarpophalangeal joint or 5th MCP, there was active motion of 0 degrees extension to 90 degrees flexion.  The Veteran was able to touch the tips of all fingers to the proximal transverse crease.  The examiner noted that there was only some mild pain during the testing.  Repetitive use testing did not increase pain or decrease range of motion.  There was no objective evidence of pain upon examination.  There was some tenderness of the 5th metacarpophalangeal joint.  

At a January 2013 VA examination, there were no reported problems or changes with the right hand, with occasional pain with prolonged use.  The Veteran denied any flare-ups.  Physical examination revealed no limitation of motion or evidence of painful motion for any finger.  Repetitive use testing did not result in any additional limitation of motion.  There was no gap between the thumb pad and the fingers post-test and no gap between any fingertips and the proximal transverse crease of the palm.  There was no functional loss or functional impairment of any fingers and no such loss or impairment for the right hand.  There was no ankylosis of the fingers.

The Board notes that the January 2013 VA examination was not clearly consistent with the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  However, as noted above, a compensable evaluation for the Veteran's fifth finger requires amputation.  There is no evidence that the Veteran's 5th metacarpal of the right hand has been amputated or that the there is any ankylosis of the 5th metacarpal of the right hand such as to warrant an evaluation consistent with amputation.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  Furthermore, the evidence of record, including statements from the Veteran and treatment records since the January 2013 VA examination does not suggest a worsening of the Veteran's condition or that the Veteran now has ankylosis of any degree in the 5th metacarpal of the right hand.  As a result, a new examination complying with Correia would not be beneficial to the Veteran and would only further delay adjudication of this matter.

The Veteran is in receipt of a noncompensable evaluation, the maximum rating assigned, under Diagnostic Code 5230 for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, no higher rating is available for his disability under Diagnostic Codes 5230.  Further, as a noncompensable evaluation is the maximum rating available under Diagnostic Codes 5230, the Veteran is also not entitled to a higher rating under 38 C.F.R. 
§§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Although a noncompensable evaluation is the maximum rating available for disability of the little finger under Diagnostic Code 5230, the Board must consider the assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). However, there is no evidence of ankylosis, and therefore Diagnostic Code 5227 for favorable or unfavorable ankylosis of the ring or little finger is inapplicable.  Even with evidence of ankylosis, Diagnostic Code 5227 does not provide a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  As discussed above, a compensable rating for a fifth finger disability requires amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  There is no evidence here of amputation of the little finger or evidence of extremely unfavorable ankylosis, and thus no compensable evaluation is possible.  The Board has also considered ratings under Diagnostic Codes 5126-5151 and 5216-5223; however, these Diagnostic Codes require that the service-connected disability affect multiple digits.  As the service-connected disability in this case only affects the Veteran's right little finger, those Diagnostic Codes are inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5126-5151 and 5216-5223. 

In making this determination, the Board notes that the Veteran is right hand dominant.  However, Diagnostic Codes 5227 and 5230 do not distinguish between the minor and major extremity.  Thus, a compensable evaluation is still not possible, even considering that this disability affects his dominant hand. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board concludes that the preponderance of the evidence is against a compensable evaluation for the Veteran's service-connected right fifth metacarpal disability throughout the period on appeal.  There is not an approximate balance of evidence, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.

	
ORDER

Entitlement to an increased rating in excess of 10 percent for tinea versicolor, tinea pedis, and tinea cruris, prior to January 15, 2013 is denied.
Entitlement to an increased rating in excess of 30 percent for tinea versicolor, tinea pedis, and tinea cruris, from January 15, 2013 is denied.

Entitlement to a compensable rating for residuals, fracture of 5th metacarpal, right hand is denied.

The appeal as to the claim of service connection for PTSD is dismissed.

The appeal as to the claim of service connection for depression is dismissed.

The appeal as to the claim of service connection for a back disorder is dismissed.


REMAND

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  The Veteran's most recent VA examination to determine the severity of his service-connected ischemic heart disease was in October 2012.  A review of the Veteran's private treatment records and the representative's June 2017 statement indicates a possible worsening of the disorder.  As a result, the Board finds that a new VA examination is necessary in order to properly adjudicate the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2. Schedule the Veteran for a VA examination for his ischemic heart disease.  The claims file must be reviewed by the examiner. 

If the Veteran's is able to complete a METs test, the examiner must conduct such a test to determine the Veteran's METs level. 

If the Veteran is unable to complete a METs test, the examiner must provide an estimate of the Veteran's METs level based on an interview and specify the activities causing the Veteran symptoms relied on to produce such an estimate.

The examiner must determine whether the actual or estimated METs level is or is not wholly reflective of the Veteran's cardiac disability.  If it is not so reflective, the examiner must provide an estimation of the METs level caused by the Veteran's cardiac disability alone, based on the Veteran's other diagnostic testing and his medical history.  If such an estimate is not possible without resorting to speculation, the examiner must explain why this is so.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


